Douglas, J.,
dissenting. I cannot concur in today’s decision. Under these facts, I believe appellant is entitled to relief from judgment.
The sole basis on which the majority rests its analysis and conclusion is the alleged untimeliness of appellant’s Civ. R. 60(B) motion. On April 22, 1985, Judge Whitfield was removed from this case to avoid the appearance of impropriety. On July 11, 1985, less than three months later, appellant filed her Rule 60(B) motion. I agree with the comment of Judge William R. Baird in his dissent filed in the case in the court of appeals that “[t]he third requirement, that of timeliness, does not seem to be a problem in light of the promptness with which the 60(B) proceedings ensued after the removal of the original judge.” Furthermore, I agree with Judge Maxwell’s opinion in the trial court, which reasoned that given appellant’s limited command of the English language, combined -with the failure of appellee’s counsel to disclose all pertinent facts as to the relationship between himself and the court, a finding of timeliness was justified.
In my view, the trial court did not err in granting appellant’s motion to vacate Judge Whitfield’s rulings, at least those relating to sustenance alimony and property division. Appellant had been married to appellee for over thirty years. During that time, she reared their four children, managed their household and aided appellee in the progress of his career. Appellant has no formal education and no marketable work skills. Her ability to communicate in English is limited, her health is not good, and she is now in her sixties. It would seem, therefore, that appellant’s prospects of adequate gainful employment are slim, if, in *156fact, under these circumstances she should even be expected to seek work outside her home. I do not believe that three years of sustenance alimony for such a person is even minimally sufficient. Similarly, the requirement that the marital property be sold, at public auction if no acceptable offer is received within a year, is unreasonably harsh.
Even more importantly, however, I believe that it is an absolute necessity for anyone involved in litigation to be assured of an impartial hearing before an independent, neutral judge. Our system of justice cannot survive without retaining the faith of the public in the essential fairness of the judicial process. Courts have no police force or military organization to enforce their decrees. The rule of law and obedience to court orders emanates only from the premise that cases are decided fairly by an independent arbiter not obligated in fact or appearance to either of the parties or to other outside influences. To merit the public’s trust, the system must strive constantly to purge itself of any trace of bias, prejudice or corruption.
Of course, we cannot know with certainty whether Judge Whitfield was actually prejudiced against appellant in this case, and clearly he is entitled to the benefit of any doubt. However, under the circumstances, the appearance of possible bias was definitely present, and, in fact, the Chief Justice removed the judge from any further proceedings in this case after he had made the decision herein questioned. It is uncontroverted (and in fact admitted) that Judge Whitfield, who gave the appellee-husband what some might consider a very favorable decision, was a social friend of the parties, that appellee’s counsel had represented Judge Whitfield in a zoning case, that the judge had performed legal work for the parties, and that appellee’s counsel had rendered advice to the judge’s son in an extremely delicate matter involving a possible criminal investigation. In addition, the appellee’s adjusted gross incomes for the three years preceding the first appeal in this case were $83,000, $114,000, and $88,000, respectively. In the face of these healthy sums, Judge Whitfield awarded appellant alimony of $2,000 per month for one year, followed by $1,000 per month for two years, thereby reducing by two years the five-year alimony period recommended by the referee. I am in complete agreement with the views expressed by Justice Locher in his dissent to Beer v. Griffith (1978), 54 Ohio St. 2d 440, 8 O.O. 3d 438, 377 N. E. 2d 775. Justice Locher reasoned that where a relationship exists between a judge and counsel, the judge bears the burden of disclosing that relationship, and absent such disclosure, the entire proceeding should be considered void ah initio. Id. at 443-444, 8 O. O. 3d at 440, 377 N.E. 2d at 777.2
As the majority announces in its syllabus today, the appearance of impropriety may constitute grounds for relief under Civ. R. 60(B)(5). On this ground, I believe the trial court correctly granted appellant’s Rule 60(B) motion.
I would reverse the judgment of the court of appeals with regard to sustenance alimony and property division only, preserving only the decree of divorce. The cause should then be remanded for hearing by a new judge, who should consider the criteria in *157R.C. 3105.18 relating to alimony and the issue of property division.
Locher, J., concurs in the foregoing dissenting opinion.

 In the instant cause, no purpose would be served by invalidating all the rulings entered by Judge Whitfield, as no one would argue that the decree of divorce should be vacated.